332 S.C. 488 (1998)
505 S.E.2d 593
Sammy D. ROBERTS, Petitioner,
v.
Michael MOORE, Director, South Carolina Department of Corrections, and Charles M. Condon, Attorney General of South Carolina, Respondents.
Supreme Court of South Carolina.
September 3, 1998.

ORDER
Respondents filed a motion seeking to have the Clerk of Court issue an execution notice. See S.C.Code Ann. § 17-25-370 (1985). Petitioner, in response, filed a petition for a writ of habeas corpus.
We deny the petition for a writ of habeas corpus. Regarding respondents' motion, the Clerk shall issue an execution notice as provided by In re Stays of Execution in Capital Cases, 321 S.C. 544, 471 S.E.2d 140 (1996).
We take this opportunity to state that it is a ministerial duty of the Clerk of this Court to issue an execution notice pursuant to § 17-25-370. Accordingly, it is not necessary for a formal motion to be made to the Court requesting the issuance of the execution notice. In the future, if respondents believe the circumstances warrant the issuance of the notice, they may notify the Clerk by letter, with a copy sent to the appropriate parties.
IT IS SO ORDERED.
     /s/ James E. Moore, Acting C.J.
     /s/ John H. Waller, Jr., J.
     /s/ E.C. Burnett, III, J.
FINNEY, C.J., and TOAL, J., not participating.